

116 HR 7343 IH: Afghanistan Partnership and Transparency Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7343IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Crow (for himself, Ms. Cheney, Mr. Waltz, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the use of funds to reduce the number of Armed Forces deployed to Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Afghanistan Partnership and Transparency Act.2.Limitation on use of funds to reduce deployment to Afghanistan(a)Sense of CongressIt is the sense of Congress that—(1)it is in the national security interests of the United States to deny terrorists safe haven in Afghanistan, protect the United States homeland, uphold the United States partnership with the Government of Afghanistan and cooperation with the Afghan National Defense and Security Forces, and protect the hard-fought rights of women, girls, and other vulnerable populations in Afghanistan;(2)a rapid military drawdown and a lack of United States commitment to the security and stability of Afghanistan would undermine diplomatic efforts for peace;(3)the current agreement between the United States and the Taliban does not provide for the appropriate protections for vulnerable populations, does not create conditions for the rejection of violence and prevention of terrorist safe havens, and does not represent a realistic diplomatic solution, based on verifiable facts and conditions on the ground, that provides for long-term stability; and(4)the Administration has a constitutional obligation to provide Congress with timely and comprehensive information on the status of security operations and diplomatic efforts in a form that can be transparently communicated to the American people.(b)LimitationUntil the date on which the Secretary of Defense, in concurrence with each covered official, submits the report described in subsection (c) to the appropriate congressional committees, none of the amounts authorized to be appropriated for fiscal year 2020 or 2021 for the Department of Defense may be obligated or expended for any activity having either of the following effects:(1)Reducing the total number of Armed Forces deployed to Afghanistan below the lesser of—(A)8,000, or(B)the total number of the Armed Forces deployed as of the date of the enactment of this Act.(2)Reducing the total number of Armed Forces deployed to Afghanistan below 5,000.(c)ReportThe report described in this subsection shall include each of the following:(1)A certification that the intended withdrawal of the United States Armed Forces in Afghanistan—(A)will not compromise or otherwise negatively affect the ongoing United States counterterrorism mission against the Islamic State, al-Qaeda, and associated forces;(B)will not unduly increase the risk to United States personnel in Afghanistan;(C)will not increase the risk for the expansion of existing or formation of new terrorist safe havens inside Afghanistan;(D)will be undertaken with the consultation and coordination of allies supporting the United States- and North Atlantic Treaty Organization-led missions; and(E)is in the best interest of United States national security and in furtherance of United States policy toward Afghanistan for achieving an enduring diplomatic solution.(2)An analysis of the impact that the intended withdrawal of United States Armed Forces from Afghanistan would have on each of the following:(A)The threat posed by the Taliban and terrorist organizations, including by each covered terrorist organization, to—(i)the United States homeland;(ii)United States interests abroad;(iii)allied countries of the North Atlantic Treaty Organization;(iv)the Government of Afghanistan; and(v)regional peace and security.(B)The status of the human and civil rights (including access to voting, education, justice, and economic opportunities) of women, girls, people with disabilities, religious and ethnic minorities, and other vulnerable populations in Afghanistan.(C)Transparent, credible, and inclusive political processes in Afghanistan.(D)The capacity of the Afghan National Defense and Security Forces to effectively—(i)prevent or defend against attacks by the Taliban or by terrorist organizations (including by each covered terrorist organization) on civilian populations;(ii)prevent the takeover of one or more provincial capitals by the Taliban or by associated organizations;(iii)conduct counterterrorism operations necessary to deny safe harbor to terrorist organizations, including each covered terrorist organization; and(iv)maintain institutional order and discipline.(E)The influence of malign state actors on the sovereignty of Afghanistan and the strategic national security interests of the United States in the region.(F)Any other matter the Secretary of Defense, in concurrence with each covered official, determines appropriate.(3)An assessment of the manner and extent to which—(A)the Taliban has publicly renounced al-Qaeda;(B)the Taliban has made any efforts to break with al-Qaeda since February 29, 2020, and a description of these efforts;(C)any senior al-Qaeda leaders, including Ayman al-Zawahiri, or any leaders of al-Qaeda in the Indian Subcontinent, have been present in Afghanistan since February 29, 2020, and if so, the names of the leaders, the dates they were present in Afghanistan, and their other locations since February 29, 2020;(D)any members of al-Qaeda, al-Qaeda in the Indian Subcontinent, al-Qaeda-affiliated groups, or any covered terrorist organization have, since February 29, 2020—(i)fought alongside, trained alongside, otherwise operated alongside, or sheltered with the Taliban in Afghanistan;(ii)conducted attacks inside Afghanistan, and, if so, the dates and locations of such attacks;(iii)operated training camps or related facilities inside Afghanistan, and, if so, the locations of those camps or facilities;(iv)traveled from Afghanistan to Pakistan or Iran, or from Pakistan or Iran to Afghanistan;(v)continued to have ties to any Taliban leaders or members located in Pakistan; or(vi)continued to work with the Haqqani Network;(E)any of the prisoners released by the Government of Afghanistan as a result of the February 29, 2020, agreement between the United States and Taliban—(i)are members of, or have ties to, any covered terrorist organizations or any other organization designated by the United States as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) and, if so, the names of such former prisoners and the reasons for their detention inside Afghanistan; or(ii)are suspected of taking part in attacks against American service members or civilians or attacks that caused American casualties and, if so, the names of the prisoners, the date and location of such attacks, and the number of American casualties attributed to such attacks;(F)any of the prisoners the Taliban has requested for release, but who have not yet been released as of the date of the enactment of this Act, are members of, or have ties to, any covered terrorist organizations or any other organization designated by the United States as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) and, if so, the names of the prisoners and the organizations to which they are affiliated; and(G)senior Taliban leaders, including members of the Haqqani Network, who are located in Pakistan continue to exercise control over the insurgency in Afghanistan.(4)The number of attacks that the Taliban has carried out in Afghanistan since February 29, 2020, including the location and date of each attack as well as casualties related to each attack.(d)FormThe report described in subsection (c) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex that is accompanied by an unclassified summary of the annex.(e)WaiverThe Secretary of Defense may waive the limitation under subsection (b) if, in consultation with the Chairman of the Joint Chiefs of Staff and the Commander of United States Forces, Afghanistan, the Secretary—(1)determines that the waiver is—(A)necessary due to an imminent and extraordinary threat to members of the United States Armed Forces in the Afghanistan; or(B)vital to the national security interests of the United States; and(2)submits to the appropriate congressional committees a detailed, written justification for such waiver, not later than 10 days after the effective date of the waiver; and(3)in the case of a determination described in paragraph (1)(A), includes in such justification each of the following:(A)A detailed description of the change in threat assessment leading to the determination.(B)An explanation for the reasons for which existing force protection mechanisms were not sufficient to reasonably ensure the safety of members of the Armed Forces.(C)The steps that have been taken to ensure that United States equipment does not fall into enemy hands.(D)A description of the coordination with allied countries of the North Atlantic Treaty Organization and with other allies and partners with respect to the withdrawal.(E)A description of the coordination with the Department of State to ensure the safety of American citizens in Afghanistan in light of and subsequent to the withdrawal.(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate;(B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and(C)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(2)Covered officialThe term covered official means—(A)the Secretary of State;(B)the Director of National Intelligence;(C)the Chairman of the Joint Chiefs of Staff;(D)the Commander of United States Central Command;(E)the Commander of United States Forces, Afghanistan; and(F)the United States Permanent Representative to the North Atlantic Treaty Organization.(3)Covered terrorist organizationThe term covered terrorist organization means any of the following:(A)al-Qaeda and affiliates, including al-Qaeda in the Indian Subcontinent.(B)The Islamic State and affiliates.(C)Tehrik-e Taliban Pakistan.(D)The Haqqani Network.(E)Islamic Movement of Uzbekistan.(F)Eastern Turkistan Islamic Movement.(G)Ansralluh.(H)Lashkar-e-Tayyiba (including under the alias Jamaat-ud-Dawa).(I)Jaish-e-Mohammed.(J)Harakat ul-Jihad-Islami.(K)Harakat ul-Mujahidin.(L)Jaysh al-Adl.(M)Lashkar-i-Jhangvi.(N)Mullah Nasir Group.(O)Hafiz Gul Bahadar Group.(P)Lashkar-i-Islam.(Q)Islamic Jihad Union Group.(R)Jamaat-ud-Dawa al Quran.(S)Ansarul Islam.